Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first invetor to file provisions of the AIA . 
Claim Interpretation
Examiner note: 
Regarding claim 5, applicant uses the term “coupling surface”. The specific structure of the “coupling surface” is not explicitly defined in the specification but it is shown in Figures 5 to 7 to be a surface that a water heater may be coupled to. 
Regarding claim 8, examiner looks to specification for element determination:
- air supply manifold = item 1150 (air duct)
- air supply manifold inlet = item 1152 (inlet end of air duct)
- air supply manifold outlet = 1154 (air duct before it connects to hot water heating unit)
- an air inlet = item 1250 (duct from hot water heating unit that connects to air duct 1150 via 1154), flow of air goes from 1152 end of 1150 through 1150 out of 1154 into 1250 then into hot water heating unit
- gas exhaust manifold = item 1160 (exhaust duct) 
- gas exhaust manifold outlet = item 1162 (outlet end of exhaust duct)
- gas exhaust manifold inlet = item 1164 (exhaust duct before it connects to hot water heating unit)
- an gas exhaust outlet = item 1260 (duct from hot water heating unit that connects to exhaust duct 1160 via 1164), flow of exhaust goes from hot water heating unit to 1260 to 1164 to 1160 toward 1162
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant recites the limitation "top surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Therefore examiner takes broadest reasonable interpretation of the claim language to mean “any top surface of the spine”.
Dependent claims 2-16 are subsequently rejected.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the limitations recite language and refer to elements already claimed in claim 1 lines 12 and 13, which do not further limit the scope of the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryks (US Patent No. 7460769 B2).
Regarding claim 1, Ryks teaches 
a hot water heating system (Figure 4; 1, modularized water heating system), the system comprising: 
a spine (2, rack) including: 
two or more coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36) for coupling a water heating unit (6, water heater) to the spine (2, rack), each of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36) including a cold water manifold outlet (11, water manifold line; portion of 11 from 6 to 21), a hot water manifold inlet (16, water recirculation lines; portion of 16 from 6 to 21), and a fuel manifold outlet (10, gas manifold line; portion of 10 from 6 to 21),
a cold water manifold (11, water manifold line) comprising a cold water manifold inlet (11, water manifold line, inlet of 11) fluidically coupled to the cold water manifold outlet (11, water manifold line; portion of 11 that extends from 11 to 18 towards 6) of each coupling area (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36), 
a hot water manifold (16, water recirculation lines) comprising a hot water manifold outlet (16, water recirculation lines; portion of 16 from 6 to 4; column 3 lines 43 to 47) fluidically coupled to the hot water manifold inlet (16, water recirculation lines; portion of 16 that extends from 15 to 18 towards 6) of each coupling area (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36), and 
a fuel manifold (10, gas manifold line) comprising a fuel manifold inlet (10, gas manifold line; inlet of 10) in communication with the fuel manifold outlet (10, gas manifold line; portion of 10 that extends from 10 to 21 towards 6) of each coupling area (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36), 
wherein at least one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36) is located above another coupling area (if Ryks was installed on it’s side; Ryks Figure 4 rotated 90 degrees in the clockwise direction would result in one water heater being above another and therefore the coupling area would be above another) when the spine (2, rack) is oriented with the top surface facing upwardly (top surface of 5’ if Ryks was installed on it’s side; Ryks Figure 4 rotated 90 degrees in the clockwise direction); and 
two or more water heating units (6, water heater; Figure 4), wherein each of the water heating units (6, water heater) is coupled to one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36).
Regarding claim 2, as applied to claim 1, Ryks further teaches wherein the spine (2, rack) further includes a top surface (top surface of 5’ if Ryks was installed on its side; Ryks Figure 4 rotated 90 degrees in the clockwise direction) defining one or more top openings (opening created between 5’, 8, and 3, Figure 2), wherein one or more top openings (opening created between 5’, 8, and 3, Figure 2) provide access to the cold water manifold inlet (11, water manifold line, inlet of 11), the hot water manifold outlet (16, water recirculation lines; portion of 16 from 6 to 4; column 3 lines 43 to 47), and the fuel manifold inlet (10, gas manifold line; inlet of 10).
Regarding claim 3, as applied to claim 2, Ryks further teaches wherein at least one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36) is located above another coupling area (if Ryks was installed on it’s side; Ryks Figure 4 rotated 90 degrees in the clockwise direction would result in one water heater being above another and therefore the coupling area would be above another) when the spine (2, rack) is oriented with the top surface facing upwardly (top surface of 5’ if Ryks was installed on it’s side; Ryks Figure 4 rotated 90 degrees in the clockwise direction).
Claim(s) 37 to 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryks (US Patent No. 7460769 B2).
Regarding claim 37, Ryks teaches 
a method of assembling a hot water heating system (Figure 4; 1, modularized water heating system), the method comprising: mounting a spine (2, rack) to a floor or wall (3, base; column 2 lines 56 to 59), the spine (2, rack) including: 
two or more coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36) for coupling a water heating unit (6, water heater) to the spine (2, rack), each of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36) including a cold water manifold outlet (11, water manifold line; portion of 11 from 6 to 21), a hot water manifold inlet (16, water recirculation lines; portion of 16 from 6 to 21), and a fuel manifold outlet (10, gas manifold line; portion of 10 from 6 to 21), 
a cold water manifold (11, water manifold line) comprising a cold water manifold inlet (11, water manifold line, inlet of 11) fluidically coupled to the cold water manifold outlet (11, water manifold line; portion of 11 that extends from 11 to 18 towards 6) of each coupling area (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36), 
a hot water manifold (16, water recirculation lines) comprising a hot water manifold outlet (16, water recirculation lines; portion of 16 from 6 to 4; column 3 lines 43 to 47) fluidically coupled to the hot water manifold inlet (16, water recirculation lines; portion of 16 that extends from 15 to 18 towards 6) of each coupling area (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36), and 
a fuel manifold (10, gas manifold line) comprising a fuel manifold inlet (10, gas manifold line; inlet of 10) fluidically coupled to the fuel manifold outlet (10, gas manifold line; portion of 10 that extends from 10 to 21 towards 6) of each coupling area (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36); 
fluidically coupling the cold water manifold inlet (11, water manifold line, inlet of 11) to a cold water supply source (column 3 lines 25 to 36: cold water supply); 
fluidically coupling the hot water manifold outlet (16, water recirculation lines; portion of 16 from 6 to 4; column 3 lines 43 to 47) to a hot water supply source (4, storage tank); 
fluidically coupling the fuel manifold inlet (10, gas manifold line; inlet of 10) to a fuel supply source (column 3 lines 25 to 36: gas supply); and 

    PNG
    media_image1.png
    718
    485
    media_image1.png
    Greyscale
coupling two or more water heating units (6, water heater; Figure 4) to the spine (2, rack), each of the water heating units (6, water heater) coupled to one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36).
Regarding claim 38, as applied to claim 37, Ryks further teaches wherein the spine (2, rack) further includes a top surface (top surface of 5’ if Ryks was installed on it’s side; Ryks Figure 4 rotated 90 degrees in the clockwise direction) defining one or more top openings (opening created between 5’, 8, and 3, Figure 2), wherein one or more top openings (opening created between 5’, 8, and 3, Figure 2) provide access to the cold water manifold inlet (11, water manifold line, inlet of 11), the hot water manifold outlet (16, water recirculation lines; portion of 16 from 6 to 4; column 3 lines 43 to 47), and the fuel manifold inlet (10, gas manifold line; inlet of 10).
Regarding claim 39, as applied to claim 38, Ryks further teaches wherein at least one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36) is located above another coupling area (if Ryks was installed on it’s side; Ryks Figure 4 rotated 90 degrees in the clockwise direction would result in one water heater being above another and therefore the coupling area would be above another) when the spine (2, rack) is oriented with the top surface facing upwardly (top surface of 5’ if Ryks was installed on it’s side; Ryks Figure 4 rotated 90 degrees in the clockwise direction).
Regarding claim 40, as applied to claim 37, Ryks further teaches
wherein each water heating unit (6, water heater; Figure 4) includes 
a cold water inlet (11, water manifold line; portion of 11 from 6 to 21) fluidically coupled to the cold water manifold outlet (11, water manifold line; portion of 11 that extends from 11 to 18 towards 6) at a corresponding one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36), 
a hot water outlet (16, water recirculation lines; portion of 16 from 6 to 21) fluidically coupled to the hot water manifold inlet (16, water recirculation lines; portion of 16 that extends from 15 to 18 towards 6) at the corresponding one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36), and 
a fuel inlet (10, gas manifold line; portion of 10 from 6 to 21) fluidically coupled to the fuel manifold outlet (10, gas manifold line; portion of 10 that extends from 10 to 21 towards 6) at the corresponding one of the coupling areas (Figures 1-4; column 2 line 59 to column 3 line 3; column 3 lines 25 to 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 8, 9, and 11 to 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (Foreign Patent No. GB 2359873 A) in view of Pleva (US Patent No. 8397709 B1).
Examiner Note: Citations noted are in reference to the specific copy of Duckett provided.
Regarding claim 1, Duckett teaches a hot water heating system (abstract, Figure 1, boiler apparatus), the system comprising: a spine (401, chassis) including: 
two or more coupling areas 1(Figure 4) for coupling a water heating unit (403, heat engine) to the spine (401, chassis), each of the coupling areas1 (Figure 4) 
…(omitted claim language)…
wherein at least one of the coupling areas is located above another coupling area1 (Figure 4) when the spine (401, chassis) is oriented with the top surface facing upwardly (Figure 1, top surface of chassis); and 
two or more water heating units (403, lower heat engine and upper heat engine), wherein each of the water heating units (403, heat engine) is coupled to one of the coupling areas1 (Figure 4).

    PNG
    media_image2.png
    510
    688
    media_image2.png
    Greyscale

Additionally, Duckett does teach a network of valves and manifolds for connecting each water heating combustion unit, providing a common flue, and providing the ability to connect multiple units together. However Duckett does not expressly teach 
including a cold water manifold outlet, a hot water manifold inlet, and a fuel manifold outlet, 
a cold water manifold comprising a cold water manifold inlet fluidically coupled to the cold water manifold outlet of each coupling area, 
a hot water manifold comprising a hot water manifold outlet fluidically coupled to the hot water manifold inlet of each coupling area, and 
a fuel manifold comprising a fuel manifold inlet in communication with the fuel manifold outlet of each coupling area, 
Pleva teaches a cold water manifold outlet (38, inlet line), a hot water manifold inlet (40, outlet line), and a fuel manifold outlet (Figure 4, column 3 lines 45 to 50), 
a cold water manifold (28, cold water line) comprising a cold water manifold inlet (62, water inlet line; Figure 2) fluidically coupled to the cold water manifold outlet (38, inlet line) of each coupling area (Figure 2), 
a hot water manifold (30, hot water line pipe) comprising a hot water manifold outlet (Figure 2, point of 30 after last connection 40 shown in Figure 2) fluidically coupled to the hot water manifold inlet (40, outlet line) of each coupling area (Figure 2), and 
a fuel manifold (Figure 4, column 3 lines 45 to 50; branches of pipe connected by unions 72 from 66) comprising a fuel manifold inlet (66) in communication with the fuel manifold outlet (Figure 4, column 3 lines 45 to 50) of each coupling area (Figure 4)
to provided staged heating (column 1 lines 47 to 50).

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Duckett to include 
including a cold water manifold outlet, a hot water manifold inlet, and a fuel manifold outlet, 
a cold water manifold comprising a cold water manifold inlet fluidically coupled to the cold water manifold outlet of each coupling area, 
a hot water manifold comprising a hot water manifold outlet fluidically coupled to the hot water manifold inlet of each coupling area, and 
a fuel manifold comprising a fuel manifold inlet in communication with the fuel manifold outlet of each coupling area
in view of the teachings of Pleva to provide staged heating.

    PNG
    media_image3.png
    534
    541
    media_image3.png
    Greyscale

In other words, Duckett teaches a spine that uses stacked heating units and additionally teaches that connections are made to manifolds so units may share common water return/feed lines and a common flue (page 18 line 23 to page 19 line 9); however, Duckett does not go into the same detail that the Applicant’s limitations pertain to regarding the specifics of the connections claimed. Pleva teaches how multiple water heaters are typically connected together in a connection area with common inlets and outlets and more specifically teaches a fuel manifold that Duckett inherently has. Therefore, one of ordinary skill in the art would have known at a time before the invention was effectively filed to make the connections of Duckett in the manner claimed in view of the teachings of Pleva. 

    PNG
    media_image4.png
    280
    318
    media_image4.png
    Greyscale

Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above but does not expressly teach wherein each water heating unit includes a cold water inlet fluidically coupled to the cold water manifold outlet at a corresponding one of the coupling areas, a hot water outlet fluidically coupled to the hot water manifold inlet at the corresponding one of the coupling areas, and a fuel inlet fluidically coupled to the fuel manifold outlet at the corresponding one of the coupling areas.
Pleva further inherently teaches wherein each water heating unit (32, heating units) includes a cold water inlet (62, water inlet line; but pipe going from the heating unit 32 to the union 52 shown in Figure 2) fluidically coupled to the cold water manifold outlet (38, inlet line) at a corresponding one of the coupling areas (Figure 2), a hot water outlet (40, outlet line; but pipe going from the heating unit 32 to the union 52 shown in Figure 2) fluidically coupled to the hot water manifold inlet (40, outlet line) at the corresponding one of the coupling areas (Figure 2), and a fuel inlet (Figure 4, column 3 lines 45 to 50; but pipe going from the heating unit 32 to the cock valve 70 shown in Figure 4) fluidically coupled to the fuel manifold outlet (Figure 4, column 3 lines 45 to 50) at the corresponding one of the coupling areas (Figure 4) to provide staged heating (column 1 lines 47 to 50).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein each water heating unit includes a cold water inlet fluidically coupled to the cold water manifold outlet at a corresponding one of the coupling areas, a hot water outlet fluidically coupled to the hot water manifold inlet at the corresponding one of the coupling areas, and a fuel inlet fluidically coupled to the fuel manifold outlet at the corresponding one of the coupling areas in view of the further teachings of Pleva to provide staged heating.
In other words, claim 4 claims the same connections claimed in claim 1 but from the hot water heating unit perspective. 
Regarding claim 8, as applied to claim 1, the combined teachings further teach wherein the spine (Duckett: 401, chassis) further includes: 
an air supply manifold (Duckett: 404, page header labeled 14, lines 10 to 19; Figure 2) comprising an air supply manifold inlet (Duckett: page header labeled 14, lines 17 to 18) fluidically coupled to an air supply manifold outlet (Duckett: page header labeled 14, lines 14 to 18, on 404 side) of each coupling area1 (Duckett: where heat engines 403 are connected; the flue duct supplies air to the internal heat engines), and 
a gas exhaust manifold (Duckett: 404, page header labeled 14, lines 10 to 19) comprising a gas exhaust manifold outlet (Duckett: page header labeled 14, lines 10 to 12)  fluidically coupled to a gas exhaust manifold inlet (Duckett: page header labeled 14, lines 14 to 17, on 404 side) of each coupling area1 (Duckett: where heat engines 403 are connected); and wherein each water heating unit (Duckett: 403, heat engines; the flue duct also allows exhaust to flow from the internal heat engines) further includes: 
an air inlet (Duckett: page header labeled 14, lines 17 to 18, on heat engine side) fluidically coupled to the air supply manifold outlet (Duckett: page header labeled 14, lines 14 to 18, on 404 side) at a corresponding one of the coupling areas (Duckett: where heat engines 403 are connected), and 
a gas exhaust outlet (Duckett: page header labeled 14, lines 14 to 17, on heat engine side) fluidically coupled to the gas exhaust manifold inlet (Duckett: page header labeled 14, lines 14 to 17, on 404 side) at a corresponding one of the coupling areas (Duckett: where heat engines 403 are connected).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the spine further includes an electric supply manifold comprising an electric manifold inlet and adapted to provide electrical power to each coupling area, wherein each water heating unit is configured to be electrically coupled to the electric supply manifold at a corresponding one of the coupling areas.
However, Duckett does teach that a single boiler apparatus unit has an external case with a control panel (Figure 1; page header labeled 8, lines 14 to 16),  
Pleva further teaches (…omitted claim language…) an electric supply manifold (Figure 3) comprising an electric manifold inlet and adapted to provide electrical power to each coupling area, wherein each water heating unit is configured to be electrically coupled to the electric supply manifold at a corresponding one of the coupling areas (Figure 3; column 3 lines 41 to 44) to provide staged heating (column 1 lines 47 to 50).
Therefore it would have been obvious to a person having ordinary skill the art at a time before the invention was effectively filed to modify the spine in the combined teachings to further include an electric supply manifold comprising an electric manifold inlet and adapted to provide electrical power to each coupling area, wherein each water heating unit is configured to be electrically coupled to the electric supply manifold at a corresponding one of the coupling areas in view of the teachings of Pleva to provide staged heating.
In other words, Duckett teaches that a single boiler has a control unit and that the spine of Duckett may be used to support multiple boilers, therefore, it would be reasonable in view of the combined wiring of Pleva to include wherein the spine further includes (bolded for emphasis on omitted claim language for claim 9) an electric supply manifold comprising an electric manifold inlet and adapted to provide electrical power to each coupling area, wherein each water heating unit is configured to be electrically coupled to the electric supply manifold at a corresponding one of the 
    PNG
    media_image5.png
    404
    429
    media_image5.png
    Greyscale
coupling areas.

Regarding claim 11, as applied to claim 1, the combined teachings further teach wherein the two or more coupling areas1 comprises two coupling areas (Duckett: Figure 4).
Regarding claim 12, as applied to claim 1, the combined teachings further teach wherein the two or more coupling areas1 comprises three coupling areas (Duckett: Figures 2 or 3; page header labeled 16, lines 19 to 23).
Regarding claim 13, as applied to claim 1, the combined teachings further teach wherein the two or more coupling areas1 comprises four coupling areas (Duckett: Figures 2 or 3; page header labeled 16, lines 19 to 23).
Regarding claim 14, as applied to claim 1, the combined teachings further teach wherein the two or more coupling areas1 comprises five coupling areas (Duckett: Figures 2 or 3; page header labeled 16, lines 19 to 23).
Regarding claim 15, as applied to claim 1, the combined teachings further teach wherein the two or more coupling areas1 comprises six coupling areas (Duckett: Figures 2 or 3; page header labeled 16, lines 19 to 23).
Regarding claim 16, as applied to claim 1, the combined teachings further teach wherein each of the two or more water heating units (Duckett: 403, heat engine) is rated for less than 200,000 BTU (Duckett: page header labeled 11, lines 4 to 7).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (Foreign Patent No. GB 2359873 A) in view of Pleva (US Patent No. 8397709 B1) as applied to claim 1 in further view of Zweers (Foreign Patent EP 1918648 A2).
Examiner Note: Citations noted are in reference to the specific copy of Duckett and Zweers provided.
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and although Duckett inherently teaches wherein the spine includes two coupling surfaces because Duckett teaches that the spine supports multiple hot water heating units (page header labeled 9 lines 23 to 27), the combined teachings do not expressly teach
wherein the spine includes two coupling surfaces, wherein each of the two coupling surfaces defines at least two coupling areas.
Zweers teaches wherein the spine (10, support frame) include two coupling surfaces (surface of 13, upper horizontal cross strut and second horizontal cross strut; Figure 4), wherein each of the two coupling surfaces (surface of 13, upper horizontal cross strut and second horizontal cross strut; Figure 4) defines at least two coupling areas (Figures 3 and 4) to support a plurality of boilers (page 5, lines 14 and 15 of attached machine translation).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the spine includes two coupling surfaces, wherein each of the two coupling surfaces defines at least two coupling areas in view of the teachings of Zweer to support a plurality of boilers.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (Foreign Patent No. GB 2359873 A) in view of Pleva (US Patent No. 8397709 B1) as applied to claim 1 in further view of Wolter (US Patent No. 4550689 A).
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein each water heating unit includes a back panel coupled to one of the coupling areas, wherein the back panel defines one or more openings configured such that each of the one or more openings provides access to one or more of the cold water manifold outlet, the hot water manifold inlet, and the fuel manifold outlet of the corresponding one of the coupling areas.
Wolter teaches wherein each water heating unit (Figure 1, gas instantaneous water heater) includes a back panel (2, back wall) coupled to one of the coupling areas (Figure 2, where external connections are made to 14, 13, 19, and 52), wherein the back panel (2, back wall) defines one or more openings (Figure 2; column 4 lines 17 to 20) configured such that each of the one or more openings (Figure 2; column 4 lines 17 to 20) provides access to one or more of the cold water manifold outlet (water supply line; column 5 lines 26 to 29: The water inlet line 13 projects through the upper back portion of the casing and contains a quick coupler 27 for connecting the water supply line with the water inlet), the hot water manifold inlet (it is examiner’s position that 14, single outlet would inherently be connected to a hot water supply), and the fuel manifold outlet (a gas supply pipe; column 5 lines 5 to 8) of the corresponding one of the coupling areas (Figure 2, where external connections are made to 14, 13, 19, and 52).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein each water heating unit includes a back panel coupled to one of the coupling areas, wherein the back panel defines one or more openings configured such that each of the one or more openings in view of the teachings of Wolter to provides access to one or more of the cold water manifold outlet, the hot water manifold inlet, and the fuel manifold outlet of the corresponding one of the coupling areas.
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above but do not expressly teach wherein each water heating unit includes a cover panel coupled to the back panel, the cover panel being formed separately from the cover panels of the other water heating units.
Wolter further teaches wherein each water heating unit (Figure 1, gas instantaneous water heater) includes a cover panel (6, front plate) coupled to the back panel (2, back wall; column 4 lines 4 to 22), the cover panel (6, front plate) being formed separately from the cover panels (6, front plate) of the other water heating units (Figure 1, gas instantaneous water heater; each water heating unit is it’s own water heating unit) to protect the hot water heating components.
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein each water heating unit includes a cover panel coupled to the back panel, the cover panel being formed separately from the cover panels of the other water heating units in view of the further teachings of Wolter to protect the hot water heating components.
In other words, Wolter teaches the claimed elements and although Wolter is silent on the purpose of the casing, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to surmise that a water heater cover panel protects components. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (Foreign Patent No. GB 2359873 A) in view of Pleva (US Patent No. 8397709 B1) as applied to claim 1 in further view of Ripka (US Patent No. 4993402).
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the spine further includes: a condensate manifold comprising a condensate manifold outlet fluidically coupled to a condensate manifold inlet of each coupling area; and wherein each water heating unit further includes: a condensate outlet fluidically coupled to the condensate manifold inlet at a corresponding one of the coupling areas.
However, the combined teachings (and more specifically Duckett) teach that the heating units (Duckett: 403, heat engines) may be condensing units (Duckett: claim 3), a spine (Duckett: 401, chassis), and manifolding in general (Duckett: page header labeled 13, lines 4 to 12).
Ripka teaches a water heating module (Title: Fuel Efficient Rapid Response Water Heating Module; abstract) that has a condensate drain (36) in order to drain condensate as a result of combustion gas condensation (column 4 lines 34 to 62) in high efficiency condensing furnaces (column 2 lines 11 to 23) and that condensed combustion gases can be corrosive (column 5 lines 8 to 16). 
Because Duckett teaches staged heating units, a spine, and manifolding to at least provide a required thermal output which may be tailored to meet a demand by using a specific number of boiler apparatus units together, it would have been obvious to a person having ordinary skill in the art to consider the draining of combustion gas condensation per water heating module in view of the teachings of Ripka because high efficiency condensing furnaces generate condensate and condensed combustion gases can be corrosive, which would yield the predictable result of wherein the spine further includes: a condensate manifold comprising a condensate manifold outlet fluidically coupled to a condensate manifold inlet of each coupling area; and wherein each water heating unit further includes: a condensate outlet fluidically coupled to the condensate manifold inlet at a corresponding one of the coupling areas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frinsel (Foreign Patent WO 2019007623 A1) teaches modular stand for heating systems and method for building a heating system with such a stand.
	Gaudin (Foreign Patent FR 2971530 A1) teaches a unit of building equipment assembling fluid supply apparatus or organs.
Micallef (US Patent No. 9562697) teaches a circulating hot water system and or appliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 it is examiner’s position that the area where heat engines are connected to the chassis in Duckett is substantially the equivalent of a coupling area as described in applicant’s specification